Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
This application repeats a substantial portion of prior Application No. 16/379,249, filed April 9, 2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. 
Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
	Paragraph 104 Line 3 could read, “…in the bladder 24 to the atmosphere ….”
	Paragraph 110 Line 10 could read, “…removal of lid 52 from outer shell 54 allows ….”
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both “purge button” [Paragraph 94 Line 5] and release valve [Paragraph 95 Line 5].  A purge button can be used to activate a release valve; however, the two features are different entities.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “310” has been used to designate both “second end” [Paragraph 118 Line 4] and side wall [Paragraph 118 Line 15].  A sidewall can have a first and second end; however, the two appear to be different entities.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors in the drawings. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informality: the claim could read, “The removable insert of claim 12 ….”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 9-11, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the claims, some of the claims are duplicates of each other:
	Claim 2 is a duplicate of Claim 14,
	Claim 3 is a duplicate of Claim 15,
	Claim 4 is a duplicate of Claim 16,
	Claim 5 is a duplicate of Claim 17,
	Claim 7 is a duplicate of Claim 18, and
	Claim 9 is a duplicate of Claim 19.

	See MPEP 2173.05 (n) and 37 CFR 1.75(b).
	Claims 10 and 11 are also rejected under §112(b) – indefiniteness as being dependent from rejected base Claim 9.
Allowable Subject Matter
Claims 1, 6, 8, 12, 13, and 20 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claims 1, 12, and 20, the prior art discloses most of the claimed invention regarding anti-slosh containers and outer shells with removable inserts in which the liner is in compressible and uncompressed states.  However, the prior art does not expressly disclose that the removable insert has a durometer between about 40A and about 70A with the insert comprising a mesh material.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736